759 N.W.2d 392 (2009)
Kirk LEAPHART, Plaintiff-Appellant,
v.
CITY OF DETROIT, Defendant, and
Derald Penn and Marcus Williams, Defendants-Appellees.
Kirk Leaphart, Plaintiff-Appellant,
v.
City of Detroit, Defendant, and
Gregory Sawmiller, Defendant-Appellee.
Docket Nos. 136662, 136663. COA Nos. 285146, 285147.
Supreme Court of Michigan.
January 27, 2009.

Order
On order of the Court, the application for leave to appeal the May 8, 2008 orders of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.